          Case 1:17-cr-00636-KPF Document 92 Filed 09/18/20 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building



MEMO ENDORSED
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 18, 2020

VIA ECF & EMAIL

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Ramon Daniel Felix-Leonardo, S2 17 Cr. 636 (KPF)

Dear Judge Failla:

        On September 4, 2020, the defendant was presented and arraigned on Superseding
Indictment S2 17 Cr. 636 in Magistrate’s Court. At the conclusion of the proceeding, Magistrate
Judge James L. Cott set a control date of September 18, 2020, and excluded time between
September 4, 2020, and September 18, 2020, pursuant to the Speedy Trial Act. As the Court is
aware, the Court has scheduled a conference in this case for September 25, 2020. Accordingly,
the Government respectfully writes to request that the Court exclude the time between September
18, 2020, and September 25, 2020. The ends of justice served by granting such an exclusion
outweigh the best interest of the public and the defendant in a speedy trial, pursuant to 18 U.S.C.
§ 3161(h)(7)(A). An exclusion is warranted in order to afford the parties time to discuss a potential
resolution of this case as well as time for the Government to prepare and the defendant to review
additional discovery. Counsel for the defendant does not object to this request.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                          By: _____________________________
                                             Lara Pomerantz / Timothy Capozzi
                                             Assistant United States Attorney
                                             (212) 637-2343 / 2404


cc:    César de Castro, Esq.
           Case 1:17-cr-00636-KPF Document 92 Filed 09/18/20 Page 2 of 2

Application GRANTED. It is hereby ORDERED that the time from September
18, 2020 through September 25, 2020 is excluded under the Speedy Trial
Act, see 18 U.S.C. § 3161(h)(7)(A). The Court has determined that such
exclusion best serves the ends of justice and outweighs the interests of
the public and the defendant in a speedy trial, as this time will permit
the parties to discuss a potential resolution of this case and to prepare
and review further discovery.



Dated:   September 18, 2020                SO ORDERED.
         New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
